DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8, 13-16, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the new grounds of rejections, the amended claimed features with regards to the “gap”, which was previously rejected based on the reference Karaki2 is now rejected based on previously cited reference Salem(US 2019/0075581).  The new claimed feature with regards to the decoding of a bitmap is rejected based on newly cited reference Li (US 2020/0267696).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila (US 2020/0337072) in view of Noh (US 2018/0270799), Salem(US 2019/0075581), Nory (US 2016/0278050) and Li (US 2020/0267696).
	Lunttila disclose the following features.
	Regarding claim 1, an apparatus of a UE (see user device shown in Fig. 1 and Fig. 7) operable for configured grant UL transmission (see “UL grant” recited in paragraph [0046]) in NR-U (see “NR unlicensed band” recited in paragraph [0037]), the apparatus comprising: one or more processor configured to select, at the UE, a HARQ process ID from a set of HARQ process IDs (see “UL selects the HARQ process ID” recited in paragraph [0081]); and a memory interface configured to send the HARQ process ID to a memory (see memory 1006 that has an interface in communication with the processor and the transceiver units; wherein the HARQ process ID as recited in paragraph [0081] must be sent to the memory during the processes performed in paragraphs [0079]-[0083]).
Regarding claim 3, decode, at the UE, the set of HARQ process IDs received from the gNB via RRC signaling, wherein the set of HARQ process IDs enables the configured grant UL transmission at the UE (see “a UE may receive a configuration or pre-configuration (e.g., via a radio resource control (RRC) message) from the BS that identifies a set of one or more resources (e.g., 4 possible resources) for each of: 1) uplink channel (either PUCCH or PUSCH) for UL transmissions, and the 2) short PUCCH for transmission of HARQ-feedback” recited in paragraph [0063]).
Regarding claim 6, identify, at the UE, starting symbols within a slot for the configured grant UL transmission (see “the resources for PUSCH…are RRC configured…The configuration includes the time and frequency domain resources (e.g. resource block allocation, starting and ending symbol).
Regarding claim 13, at least one non-transitory machine readable storage medium having instructions embodied thereon for autonomous UL transmission (see “UL grant” recited in paragraph [0046]) in NR-U (see “NR unlicensed band” recited in paragraph [0037]), the instructions when executed by one or more processors at a UE (see user device shown in Fig. 1 and Fig. 7) performs the following: selecting, at the UE, a HARQ process ID from a set of HARQ process IDs (see “UL selects the HARQ process ID” recited in paragraph [0081]).
Regarding claim 15, decoding, at the UE, the set of HARQ process IDs received from the gNB via RRC signaling, wherein the set of HARQ IDs enables the configured grant UL transmission at the UE (see “a UE may receive a configuration or pre-configuration (e.g., via a radio resource control (RRC) message) from the BS that identifies a set of one or more resources (e.g., 4 possible resources) for each of: 1) uplink channel (either PUCCH or PUSCH) for UL transmissions, and the 2) short PUCCH for transmission of HARQ-feedback” recited in paragraph [0063]).
Regarding claim 18, identifying, at the UE, starting symbols within a slot for the configured grant UL transmission (see “the resources for PUSCH…are RRC configured…The configuration includes the time and frequency domain resources (e.g. resource block allocation, starting and ending symbol).
	Lunttila does not disclose the following features: regarding claims 1 and 13, wherein the HARQ IDs are received from a base station; insert the HARQ process ID into UCI on a PUSCH; and encode, at the UE, the UCI for transmission to the base station via a configured grant uplink transmission using the HARQ process ID, the configured grant uplink transmission comprising a grant-free uplink transmission; and identify, at the UE, a gap in time between configured grant UL resources associated with the configured grant UL transmission and non-configured grant UL resources; and decode, at the UE, a bitmap indicating time domain resources for the configured grant UL transmission, wherein the bitmap is received from the base station, and wherein the bitmap includes a periodicity indicating repetition of the time domain resources.
	Noh discloses the following features.
	Regarding claims 1 and 13, wherein the HARQ IDs are received from a base station (see “uplink HARQ process IDs as a HARQ process ID used in the second uplink transmission scheme may be received from the base station through a higher layer signal” recited in paragraph [0436]).
Regarding claims 3 and 15, decode, at the UE, the set of HARQ process IDs received from the gNB via RRC signaling, wherein the set of HARQ process IDs enables the configured grant UL transmission at the UE (see “HARQ process IDs…may be received from the base station through a higher layer signal” recited in paragraph [0436], wherein RRC signaling is a common higher layer signal used in the art).
	Salem discloses the following features.
	Regarding claims 1 and 13, insert the HARQ process ID into UCI; and encode, at the UE, the UCI for transmission to the base station via a configured grant uplink transmission using the HARQ process ID, the configured grant uplink transmission comprising a grant-free uplink transmission (see “a GF ED may start its GF UL burst…(UCI)…HARQ ID” recited in paragraph [0160], which shows that the grant free uplink transmission including UCI that includes HARQ IDs); at the UE, a gap in time between configured grant UL resources associated with the configured grant UL transmission and non-configured grant UL resources (see Fig. 4A, wherein the UE must identify the CCA in the idle period prior to transmitting its Grant-Free UL Burst; and see “GB UL transmissions can be dynamically scheduled in the same unlicensed spectrum sub-band as GF UL transmissions so that the coexisting DL or GB UL transmissions start in the idle period and end before the CCA of a new GF Transmission Cycle” recited in paragraph [0189], wherein the GB UL transmissions starts in the idle period and ends before the CCA that occurs prior to the GF UL transmission; therefore, the CCA must be a gap between the GB UL transmission and the GF UL transmission, wherein the GB UL transmission is considered as the claimed “non-configured grant UL resources” and the GF UL transmission is considered as the claimed “configured grant UL resources”).
	Nory discloses the following features.
	Regarding claims 1 and 13, insert the HARQ process ID into UCI on a PUSCH; and encode, at the UE, the UCI for transmission to a gNB via a configured grant uplink transmission using the HARQ process ID (see “the UE can multiplex bits indicating HARQ ID, and HARQ subID if needed, within its PUSCH transmission. The uplink HARQ ID, and HARQ subID if needed, can be multiplexed within PUSCH using different methods. One method for multiplexing the uplink HARQ ID, and HARQ subID if needed, can use Uplink Control Information (UCI) multiplexing type 1” recited in paragraph [0068]; wherein Nory shows that the UCI including HARQ ID may be sent on a PUSCH).
	Li discloses the following features.
	Regarding claims 1 and 13, identify, decode, at the UE, a bitmap indicating time domain resources for the configured grant UL transmission, wherein the bitmap is received from the base station, and wherein the bitmap includes a periodicity indicating repetition of the time domain resources (see “For example, Symbol 1 through Symbol N of a slot are mapped from MSB to LSB of N bit string of the bitmap to indicate the symbols allocated for Grant-free access, e.g., “1” of MSB indicates symbol 1 is allocated for Grant-free access” recited in paragraph [0107]), wherein the length N of the bitmap represents the periodicity of the repetition of the time domain resources; Fig. 3B shows the periodicity of repetition of the time domain resources).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lunttila using features, as taught by Noh, Salem, Nory and Li, in order to determine whether the received uplink transmission configuration information is for retransmission for previous uplink signal transmitted (see paragraph [0436] of Noh); in order for configure and allow low latency transmission (see paragraph [0004] of Salem); in order to allow the eNB to reliably detect the HARQ-ID (see paragraph [0071] of Nory); and in order to indicate the symbols allocated for the Grant-free access (see paragraph [0107] of Li).

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila, Noh, Salem, Nory and Li as applied to claims 1 and 13 above, and further in view of Ying (US 2018/0199334).
Lunttila, Noh, Salem, Nory and Li disclose the features as shown above.
Lunttila does not disclose the following features: regarding claims 2 and 14, retransmit the PUSCH comprising the UCI, on a retransmission configured grant UL transmission when the UE receives NACK feedback from the gNB or a timer for the configured grant UL transmission expires.
Ying discloses the following features.
Regarding claims 2 and 14, retransmit the PUSCH comprising the UCI, on a retransmission configured grant UL transmission when the UE receives NACK feedback from the gNB or a timer for the configured grant UL transmission expires (see paragraphs [0168] and [0169], wherein when the gNB sends a NACK-like new signaling to the UE, a retransmission of the PUSCH is triggered using the pre-configured resource; Nory as shown above shows that the PUSCH may include the UCI).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lunttila, Noh, Salem, Nory and Li using features, as taught by Ying, in order to allow data retransmission (see paragraph [0168] of Ying).

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila, Noh, Salem, Nory and Li as applied to claims 3 and 15 above, and further in view of Chakraborty (US 2019/0349965).
Lunttila, Noh, Salem, Nory and Li disclose the features as shown above.
Lunttila does not disclose the following features: regarding claims 4 and 16, decode, at the UE, a bitmap indicating the set of HARQ IDs.
Chakraborty discloses the following features.
Regarding claims 4 and 16, decode, at the UE, a bitmap indicating the set of HARQ IDs (see Fig. 4, which shows the format of the DFI (downlink feedback information), and paragraph [0166], which recites “The bitmap may include a HARQ identification (HARQ ID) 415; and see Fig. 9, wherein the DFI being received by the UE in step 930 and decoded and processed in step 935).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lunttila, Noh, Salem, Nory and Li using features, as taught by Chakraborty, in order to indicate the acknowledgement status for one or more transport blocks (see paragraph [0166] of Chakraborty).

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila, Noh, Salem, Nory and Li as applied to claims 1 and 13 above, and further in view of Bhorkar (US 2018/0241602).
Lunttila, Noh, Salem, Nory and Li disclose the features as shown above.
Lunttila does not disclose the following features: regarding claims 8 and 20, identify, at the UE, time domain resources configured by the gNB, wherein time domain resources that overlap with time domain resources configured by a DRS transmission are not enabled for configured grant UL transmission.
Bhorkar discloses the following features.
Regarding claim 8, identify, at the UE, time domain resources configured by the gNB, wherein time domain resources that overlap with time domain resources configured by a DRS transmission are not enabled for configured grant UL transmission (see “If potential DRS transmission overlaps with the uplink sub-frame, then uplink grant may not be transmitted” recited in paragraph [0066]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lunttila, Noh, Salem, Nory and Li using features, as taught by Bhorkar, in order to ensure the transmission of the DRS (see paragraph [0066] of Bhorkar).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473